Title: To James Madison from Elias Vander Horst, 15 September 1805 (Abstract)
From: Horst, Elias Vander
To: Madison, James


          § From Elias Vander Horst. 15 September 1805, Bristol. “I had the Honor of addressing you on the 13h. Insta. ⅌ this conveyance—the object of the present is merely to advise that conformable to what I had the plea sure of writing you on the 12th of Feby. 1802 I forwarded your obliging Letter to Mr. Livingston on the subject of Messrs. Smiths Desaussure & Darrels claim for the value of 4 Casks of Indigo which were plundered from on board the American Ship Commerce by the Captn. & Crew of the French Privateer Tigre, of St. Malo, in May 1793. Mr. Livingston wrote me that he had referred it to Mr. Skipwith as a matter coming more immediately within his department. This claim in its earliest Stage (in 1793) was put into the hands of Mr. Morris, our then Minister at Paris, with every document to proscute & support it, from him it went to Mr, Monroe and was lastly, by that Gentleman, put into the hands of Mr. Skipwith, to whom I have written many Letters on the subject, as I had before done to his Predecessors in Office, but I am sorry too say without the effect I had expected. On the 5 of Feby. 1802 Mr Skip-with wrote Mr. Livingston as follows (a Copy of which Mr. Livingston transmitted to me) ‘the Papers which are in my hands are sufficient proofs of the Indigo’s being the property of Messrs. Smiths Desaussure & Darrel, but by no means of their having been taken out of the Commerce by the Tigre, except the Protest of Capt. Preble, & this last Document never will be admitted by the French Courts as sufficient Title to the claimed restitution’—since then I have recd. another Letter from Mr. Skipwith dated the 22d of June 1804, an extract from which follows. ‘I have but little to add to the information which you have acknowledged the receipt of through Mr. Livingston concerning the 4 Casks of Indigo—this Claim could not be brought before the Council of Prizes as you must have observed by the Minister of Marine’s Letter to me, a Copy of which was forwarded to you by our Minister; It not being before the Council of Prizes it cannot be brought before the American board of Commissioners for reasons that must appear obvious to you on reading the 5th. Article of the Convention of 1803. To pursue this business before the ordinary Tribunal at St. Malo, as indicated by the Letter of the Minister of Marine, you must be under the necessity of employing an Agent there. I am very respectfully &c. &c.’ ‘Fulwar Skipwith’ Now Sir, if you will have the goodness to compare the contents of these two Letters you will, I am persuaded, find it no easy matter to reconcile them to the object of the busines⟨s⟩; in question—first the proof of the property is good, but then the Captns. Protest cannot be admitted as evidence, and next the Claim could not be brought before the Commissioners because it could not be brought before the Council of Prizes, and lastly the business should be carried before the Ordinary tribunal at St. Malo &c.!! In reply to this Letter I wrote as follows on the 25th of July 1804: ‘Sir I am favored with your Letter of the 22d of last Month, in which you say the claim for the 4 Casks of Indigo not having been brought before the Council of Prizes cannot be brought before the American board of Commissioners—in a former Letter you said that this Claim being supported only by Captn. Preble’s Protest could not be admitted into any French Court—in my Letters to you of the 5t of Decr. & 1st. of June last I endeavored to remove that obstacle by mentioning to you where Capt Preble might be found or heard of at Havré, If however your obliging endeavors for that purpose should fail surely this business would then become a proper matter of investigation before our board of Commissioners at Paris, as it would be truly hard that Messrs. Smith, De Saussure & Co should be deprived of their property merely because the Council of Prizes refuse to admit that kind of evidence which I believe, is always allowed in every other Court of Law in the world, and which indeed is the only one that can be obtained in general in cases of this sort, You will therefore, I intreat Sir, be pleased to make a full representation of this matter to the Commissioners stating all the circumstances of the case, and as you possess every document that can be necessary to support it, I cannot for a moment doubt its success, as I am persuaded that, that board, will not permit a mere matter of form to deprive Citizens of the United States of their undoubted rights.
          
          “[‘]You mention that an Agent to prosecute the matter at St. Malo will be necessary, but of what use will this be when you say the evidence of the protest will not be admitted? However, pray do in this business whatever you deem right as you have all the papers to establish & support the claim, the amount of which should certainly be paid some where, as otherwise the case of Messrs. Smith & Co will be hard indeed—you are Agent for them, and from the obliging disposition which Mr. Livingston has shown in this business I am persuaded you will find him ready on all occasions to aid you therein as far as it may come within his province. In the hope of soon hearing satisfactorily from you on this vexatious subject, I remain &c &c. Elias Vanderhorst.’
          “I have before observed that all the documents respecting this business with a proper Power of Attorney from Messrs. Smith, &C. are in the hands of Mr. Skipwith. If therefore an agent at St. Malo was necessary he certainly should have appointed one, especially, as I had before written him that his Drafts on me for any expence that might attend the business should be duly honored, but to my surprize & disappointment I have not since heard from him! I am extremely concerned to be under the painful necessity of making this very unpleasant representation to you, but I flatter myself your goodness will not only pardon me, but lend me your powerful aid to obtain the object in view, the amount of which, with the Interest Justly due theron, will fall very little short of Five hundred pounds Stg. You will be pleased further to observe that Mr. Skipwith does not say that he ever attempted to enforce the claim or even make it, merely, it seems, from a presumption that the Protest would not be admitted, nor has he said what sort of evidence would be admitted—nor indeed, that the Indigo was ever Condemned! For my own part however, I have no Idea that it ever was, from the forcible manner in which it was taken from on board the Vessel.
          “Thus Sir stands this very tedious & vexatious matter, but to which I promise myself, I shall by your kind assistance shortly witness a satisfactory termination.”
          
            Adds in a postscript: “No part of this property was Insured.”
          
        